Citation Nr: 0030131	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-00 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Disagreement with the initial rating assigned for the 
service-connected gastroesophageal reflux disease.  




REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from January 1973 to 
February 1979.  

This appeal came before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the RO.  

The veteran and his wife testified at a hearing before a 
Hearing Officer at the RO in May 1999.  

In an April 2000 rating action, the RO increased the rating 
for the service-connected gastroesophageal reflux disease to 
20 percent, effective on December 9, 1999.  

In October 2000, the veteran's representative raised the 
issue of a total disability rating based on individual 
unemployability due to service-connected disability.  As that 
issue has not been properly developed on appeal, it is 
referred to the RO for appropriate action.  




REMAND

At the outset, the Board points out that on November 9, 2000, 
the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  The purpose of this bill is to 
reverse the decision of the U.S. Court of Appeals for 
Veterans Claims in Morton v. West, which held that the 
Secretary had no authority to provide assistance to a 
claimant whose claim was not "well grounded."  

The bill also establishes a number of procedural requirements 
for VA in dealing with claims for benefits.  See Veterans 
Claims Assistance Act of 2000, Public Law 106-475,114 Stat. 
2096 (November 9, 2000)  

As such, the veteran's claim of service connection for PTSD 
must be remanded in order to assure that the RO's duty to 
assist the veteran in the development of his claim has been 
met.  

Service connection is currently in effect for 
gastroesophageal reflux disease, rated under Diagnostic Code 
7304, pertaining to gastric ulcer.  

The most recent VA examination was conducted in December 
1999.  The examiner noted that the claims file was not 
available for review and that limited information was 
obtained by reviewing copies of limited medical records 
brought in by the veteran.  He reported a history of nausea, 
abdominal pain and vomiting.  The diagnoses were that of 
hiatal hernia and gastroesophageal reflux disease.  

The Board notes that in June 2000, the veteran reported that 
he was receiving Social Security benefits due to both his 
gastroesophageal reflux disease and for PTSD.  

The Board finds that the current evidence is inadequate for 
purposes of adjudicating the claim for a rating in excess of 
20 percent for the service-connected gastroesophageal reflux 
disease.  The RO should obtain all current treatment records, 
including all records of the Social Security Administration.  

The RO should afford provide the veteran with an additional 
VA examination for the purpose of evaluating the service-
connected disability in terms of the Rating Schedule.  

Thereafter, the RO should readjudicate the claim with 
consideration of the criteria of Diagnostic Code 7346 
pertaining to hiatal hernia or Diagnostic Code 7203, 
pertaining to stricture of the esophagus.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for PTSD since service and for the 
service-connected gastroesophageal reflux 
disease since December 1997.  Thereafter, 
the RO should obtain legible copies of 
all records from any identified treatment 
source not currently of record.  Once 
obtained, all records must be associated 
with the claims folder.  The RO should 
also afford the veteran an opportunity to 
provide additional argument and 
information to support his application 
for benefits.  This should include asking 
him to provide all competent evidence to 
support his assertions that he has 
current disability manifested by PTSD due 
to traumatic events in service and to 
provide any additional information 
regarding the claimed stressors to which 
he was exposed during his period of 
service.  The veteran should be afforded 
a reasonable amount of time to obtain and 
submit such evidence to the RO.  

2.  The RO should obtain copies from the 
Social Security Administration of the 
determination which awarded benefits to 
the appellant and the medical records 
used as a basis to award those benefits.

3.  The RO should prepare a summary of 
all the veteran's alleged in-service 
stressful experiences, and attempt to 
verify such experiences through 
appropriate means, specifically to 
include the United States Armed Services 
Center for Research of Unit Records (Unit 
Records Center) at 7798 Cissna Road, 
Suite 101, Springfield, Virginia,  22150; 
the National Personnel Records Center 
(NPRC); and similar sources.  

4.  The RO then should take appropriate 
steps in order to schedule the veteran 
for a psychiatric examination to 
determine the nature and likely etiology 
of the claimed psychiatric disorder.  All 
indicated testing should be performed.  
The claims folder must be made available 
to the examiner for review.  The examiner 
should elicit from the veteran and record 
a full medical history in this regard.  
Based on his/her review of the case, the 
examiner should offer an opinion as to 
whether the veteran is suffering from 
PTSD.  If the examiner enters a diagnosis 
of PTSD, then the specific stressors to 
support that diagnosis should be 
identified for the record. 

5.  The veteran should be afforded a VA 
examination to determine the current 
severity of the service-connected 
gastrointestinal disability.  The claims 
folder must be made available to the 
examiner for review in connection with 
the evaluation.  All indicated testing 
should be done in this regard.  The 
examiner should elicit from the veteran 
and record a full medical history.  
Detailed clinical findings also should 
recorded.  The examiner should comment on 
the degree of overall incapacity caused 
by the service-connected gastrointestinal 
disability in terms of the criteria of 
either Diagnostic Code 7346, pertaining 
to hiatal hernia, or Diagnostic Code 
7203, pertaining to stricture of the 
esophagus, whichever the examiner finds 
to be most applicable.  

6.  After completion of the above 
requested development, the RO should 
again review the veteran's claims.  Any 
additional development deemed necessary 
by the RO in light of the new legislation 
noted above should be undertaken.  The RO 
should consider the application of 
Diagnostic Codes 7346 and 7203 with 
regard to the increased rating claim.  If 
the action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations, to include the new 
legislation noted above.  They should 
then be afforded an opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


